Citation Nr: 0817465	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-29 921 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a bilateral eye 
disorder claimed as pterygium.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 to November 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board also received additional evidence from the veteran 
at the April 2008 Board hearing, which was accompanied by a 
waiver of his right to initial consideration of the new 
evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304 (2007).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issues on appeal.        

The issue of entitlement to service connection for a 
bilateral eye disorder claimed as pterygium is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The evidence of record shows that the veteran has current 
bilateral hearing impairment as defined by 38 C.F.R. § 3.385 
and current bilateral tinnitus; however, it does not show 
that either disorder is related to active military service to 
include acoustic trauma due to military noise exposure or 
that sensorineural hearing loss manifested to a compensable 
degree within one year of discharge.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service nor may sensorineural hearing loss 
be presumed to have incurred therein.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in December 2004 and February 2005, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service connection, thoroughly 
described the types of evidence that the veteran should 
submit in support of his claims, and specifically asked the 
veteran to submit any evidence or information in his 
possession that pertained to his claims.  The RO also listed 
the evidence already received, the evidence VA was 
responsible for obtaining, and the evidence VA would make 
reasonable efforts to obtain in support of the claims.   

The Board notes that the veteran was not advised regarding 
the elements of degree of disability and effective date prior 
to the September 2005 rating decision; however, such notice 
defect has been cured.  The veteran was informed regarding 
how VA assigns disability ratings and effective dates in July 
2006 correspondence and his claims were subsequently 
readjudicated in August 2006. 

The Board further notes that the RO provided the veteran with 
a copy of the September 2005 rating decision, the August 2006 
Statement of the Case (SOC), and the March 2008 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decision, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with an audiological examination in August 2005 and 
the veteran's VA treatment records from June 2005 to March 
2008 are of record.  Additionally, written statements by the 
veteran and private medical evidence from January 1976 to 
March 2008 are associated with the claims folder.    

The record reflects that the veteran's service medical 
records are fire-related.  Where the veteran's service 
medical records are presumed destroyed or are otherwise 
unavailable through no fault of the claimant, the Board 
recognizes that VA has a heightened obligation to assist the 
veteran in developing his claim and explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt doctrine.  38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In the present case, 
the Board notes that the veteran was informed that his 
service medical records may have been fire-related in 
February 2005 correspondence and was provided with the 
opportunity to submit additional information and evidence in 
support of his claim.  The veteran completed and returned a 
NA Form 13055 (Request for Information Needed to Reconstruct 
Medical Data) in March 2005 that included information 
regarding in-service treatment he had received for his 
claimed eye disorder; he made no mention of any in-service 
treatment for hearing problems.  Based on such information, 
the RO was able to obtain some service medical records and 
the veteran has also provided private medical evidence in 
support of his claims.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system such as sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Analysis 

The veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss and tinnitus.  He asserts that he was exposed to 
the noise of aircraft without ear protection when he was 
guarding B-47, B-36, and B-52 planes and working the flight 
line gates as an air policeman.  

The medical evidence of record clearly shows that the veteran 
currently suffers from a bilateral hearing impairment as 
defined by VA regulation.  38 C.F.R. § 3.385 (2007).  Indeed, 
the veteran exhibited pure tone thresholds in decibels (dB) 
of  25 dB at 500 Hertz (Hz), 25 dB at 1000 Hz, 30 dB at 2000 
Hz, 40 dB at 3000 Hz, and 50 dB at 4000 Hz for the right ear 
and 25 dB at 500 Hz, 25 dB at 1000 Hz, 30 dB at 2000 Hz, 45 
dB at 3000 Hz, and 60 dB at 4000 Hz for the left ear with 
speech recognition scores of 96 percent for the right ear and 
92 percent for the left ear percent at the August 2005 VA 
audiological examination. The August 2005 VA examining 
audiologist also diagnosed the veteran with mild to moderate 
high frequency sensorineural hearing loss bilaterally.  

The medical evidence also shows that the veteran currently 
suffers from bilateral tinnitus.  Indeed, the August 2005 
audiological examination report and the veteran's treatment 
records include complaints of tinnitus or ringing in the 
ears.  The Board notes that the veteran is competent to 
report the observable manifestations of his claimed disorder 
and the record reveals that medical examiners have found the 
veteran's accounts of current tinnitus credible.  

As noted above, the veteran's service medical records are 
fire-related and the only available service medical records 
include no references to hearing problems.  Nonetheless, the 
veteran's DD Form 214 lists his military occupational 
specialty as air policeman.  Thus, it is likely that the 
veteran was exposed to the noise of aircraft during service 
as such exposure is consistent with the circumstances of his 
service.  

Nevertheless, the evidence does not show that the veteran's 
current hearing loss and tinnitus are related to military 
service or that sensorineural hearing loss manifested to a 
compensable degree within one year of discharge.  Indeed, the 
August 2005 audiological examiner concluded that hearing loss 
was not incurred in the service because the veteran had 
normal hearing bilaterally in 1976 and his hearing loss 
started in 1979, which was after service.  She similarly 
concluded that the veteran's tinnitus was not incurred in the 
service because the veteran reported tinnitus for 20 years at 
that time and he was discharged in 1959, which was 45 years 
prior to the examination.  She also explained that the 
veteran had annual hearing conservation tests done by his 
employer after service and did not report tinnitus from 1978 
to 1991.  There is no competent medical opinion to the 
contrary of record and the August 2005 VA audiological 
examiner based her opinion on review of the claims folder and 
examination of the veteran.  Furthermore, the rationale for 
the August 2005 VA audiological examiner's opinion is 
consistent with the record.  Thus, the Board finds the August 
2005 audiological examiner's opinion dispositive on the 
question of whether there is a nexus relationship between the 
veteran's active service and his current hearing loss and 
tinnitus.

The Board recognizes that the veteran has repeatedly asserted 
that his hearing loss and tinnitus are related to active 
military service.  However, the veteran lacks the medical 
expertise to render a competent medical opinion regarding his 
claimed hearing loss.  In addition, the veteran does not 
report nor does the evidence show a continuity of 
symptomatology since service with respect to his tinnitus and 
he is not considered competent to link his current tinnitus 
that began many years after service to his period of active 
service.  Thus, his opinions are afforded no probative value.        

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and service connection for bilateral hearing loss and 
bilateral tinnitus is not warranted.         

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for bilateral tinnitus 
is denied.


REMAND

At the April 2008 Board hearing, the veteran submitted 
additional evidence in support of his claim.  The additional 
evidence included a March 2008  private treatment record that 
contains diagnoses/impressions of incipient lenticular 
changes and questionable bilateral pinguecula with respect to 
the veteran's eye; however, it is noted that the veteran's 
August 2005 VA eye examiner wrote that the veteran had a 
normal eye examination for his age.  Thus, the Board is 
unable to assess the significance of the March 2008 findings, 
particularly when considered with the symptomatology 
demonstrated by the veteran in available service medical 
records.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Furthermore, the Board is mindful that the complete service 
medical records are unavailable through no fault of the 
veteran and, consequently, there is a heightened obligation 
for VA to assist the veteran in the development of his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In light 
of the foregoing, the Board finds that a remand for another 
medical examination and nexus opinion based on review of the 
claims folder is warranted in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).        

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate medical examination to 
determine the identity and etiology of any 
bilateral eye disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  Based on 
review of the claims folder to include 
available service medical records and the 
March 2008 private treatment record, the 
examiner should offer an opinion regarding 
whether any bilateral eye disorder found 
on examination is more likely than not 
(i.e., probability of more than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) causally or etiologically related 
to the veteran's military service to 
include any symptomatology shown in 
service.  The examiner should also address 
whether there are any current residuals 
related to the veteran's in-service eye 
treatment.  The examiner should confirm 
that the veteran's claims folder was 
reviewed.  The examiner should provide a 
thorough explanation in support of his or 
her conclusion.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

2.  After any additional notification and 
development that the RO deems necessary is 
undertaken, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to ensure due process and to 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals













 Department of Veterans Affairs


